Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant’s initially filed application dated 5/13/2021, claims 1-20 are currently pending and being examined in this response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites the following limitations which is considered to be an abstract idea.  
A sales data processing apparatus, comprising: a display device; a generating unit configured to generate display data for displaying information on the display device and an information terminal; an output unit configured to output the display data to the information terminal; and a settlement processing unit configured to execute accounting processing for a transaction based on operation information received from the information terminal in response to displayed information displayed according to the display data from the output unit.
These underlined limitations are considered to be certain methods of organizing human activity and mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements (display device, Processor/output unit/processing unit) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a display device, output unit, processing unit when considered alone or in combination do not add significantly more to the exception.  In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Display device for displaying information – The Examiner takes Official Notice that it is old and well known for a display device to display information.

Processor/controller/output unit/processing unit: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 9, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2017/0132601 A1 to Susaki et al (“Susaki”)


In regards to claims 1 and 16, Susaki discloses the following limitations:
A sales data processing apparatus, comprising: (see at least Susaki Figures 1-3)
a display device; (see at least Figures 2, 3, (display unit))
a generating unit configured to generate display data for displaying information on the display device and an information terminal; (see at least Figure 6 and ¶ 0061 “The display control unit 2003 displays various screens on the display unit 26. For example, the display control unit 2003 displays a screen according to the sales registration processing, or a screen according to the accounting processing. In addition, the display control unit 2003 displays a screen notifying that an error is generated, or screen notifying that a clerk is called.”)
an output unit configured to output the display data to the information terminal; and (see at least Figure 6 and ¶¶ 0069, 0074-0075, 0089, and 0092-0093 “The communication control unit 2008 communicates with the attendant terminal 3, by controlling the communication interface 223…and operation information indicating operation content for the remote operation.”; “The first communication control unit 3001 communicates with the self-POS terminal 2…based on the individual state information transmitted from each of the self-POS terminal 2.”; “The second communication control unit 3006 communicates with the portable terminal 4,… the second communication control unit 3006 that is the second reception means receives the remote operation information from the portable terminal 4.”; “The communication control unit 4001 communicates with the attendant terminal 3,… The display control unit 4002 displays various screens by controlling the display unit 404. The display control unit 4002 that is a display control means displays a second management screen (not illustrated) on the display unit 307, based on the entire state information transmitted from the attendant terminal 3.”)
a settlement processing unit configured to execute accounting processing for a transaction based on operation information received from the information terminal in response to displayed information displayed according to the display data from the output unit. (see at least Figures 6-7 and ¶¶ 0060, 0070, and 0080 “The accounting processing unit 2002 performs the accounting processing of the merchandise of the sales target”; “The remote operation unit 2009 performs processing according to the remote operation information… In addition, the remote operation unit 2009 requests the cancellation of the notification according to the age verification to the self-monitoring unit 2006, on condition that the remote operation information indicates sales approval of alcohol or the like.”; “The notices display column G115 is a column for displaying the notices to be noted by the clerk, in the merchandise sales data processing according to one transaction. The display control unit 3002, for example, displays a minor sale prohibition screen G115a indicating that the customer purchases the merchandise which cannot be sold to minors such as alcohol or cigarettes on the notice display column G115. The total amount of price display column G116 is a column for displaying the total amount of price of the merchandise of the sales target or the like, in the merchandise sales data processing according to one transaction.”)

In regards to claim 2, Susaki discloses the following limitations:
further comprising: an input unit configured to instruct the settlement processing unit to execute the accounting processing. (see at least Figures 2-3 and ¶¶ 0033, 0069, and 0096 “the display unit 26 includes a touch panel 261 (see FIG. 3) that operates the self-POS terminal 2. The touch panel 261 determines that an operation is input according to a display element displayed on the display unit 26, by detecting a location operated (touched) on the display unit 26. With this, the touch panel 261 receives an operation of a corresponding key, by operating a key displayed on the display unit 26.”; “The communication control unit 2008 communicates with the attendant terminal 3, by controlling the communication interface 223…Here, the remote operation information is information for remotely operating the self-POS terminal 2 by the attendant terminal 3 or the portable terminal 4.”; “The remote operation information generation unit 4004 generates the remote operation information for remotely operating the self-POS terminal 2, based on the operation received by the input control unit 4003…”)

In regards to claim 6, Susaki discloses the following limitations:
wherein the display data includes data to be used for the accounting processing. (see at least Susaki Figures 6 and 7, and ¶¶ 0033 and 0061)

In regards to claim 9, Susaki discloses the following limitations:
A sales data processing system, comprising: a sales data processing apparatus comprising a first display device and a first controller; and (see at least Susaki Figures 1-3) 
an information terminal comprising a second display device and a second controller, wherein the first controller is configured to: (see at least Susaki Figure 6)
generate display data for displaying information on the first display device and the second display device, (see at least Figure 6 and ¶ 0061 “The display control unit 2003 displays various screens on the display unit 26. For example, the display control unit 2003 displays a screen according to the sales registration processing, or a screen according to the accounting processing. In addition, the display control unit 2003 displays a screen notifying that an error is generated, or screen notifying that a clerk is called.”)
output the generated display data to the information terminal, and (see at least Figure 6 and ¶¶ 0069, 0074-0075, 0089, and 0092-0093 “The communication control unit 2008 communicates with the attendant terminal 3, by controlling the communication interface 223…and operation information indicating operation content for the remote operation.”; “The first communication control unit 3001 communicates with the self-POS terminal 2…based on the individual state information transmitted from each of the self-POS terminal 2.”; “The second communication control unit 3006 communicates with the portable terminal 4,… the second communication control unit 3006 that is the second reception means receives the remote operation information from the portable terminal 4.”; “The communication control unit 4001 communicates with the attendant terminal 3,… The display control unit 4002 displays various screens by controlling the display unit 404. The display control unit 4002 that is a display control means displays a second management screen (not illustrated) on the display unit 307, based on the entire state information transmitted from the attendant terminal 3.”)
execute accounting processing for a transaction based on operation information received from the information terminal in response to the display data from the output unit, (see at least Figures 6-7 and ¶¶ 0060, 0070, and 0080 “The accounting processing unit 2002 performs the accounting processing of the merchandise of the sales target”; “The remote operation unit 2009 performs processing according to the remote operation information… In addition, the remote operation unit 2009 requests the cancellation of the notification according to the age verification to the self-monitoring unit 2006, on condition that the remote operation information indicates sales approval of alcohol or the like.”; “The notices display column G115 is a column for displaying the notices to be noted by the clerk, in the merchandise sales data processing according to one transaction. The display control unit 3002, for example, displays a minor sale prohibition screen G115a indicating that the customer purchases the merchandise which cannot be sold to minors such as alcohol or cigarettes on the notice display column G115. The total amount of price display column G116 is a column for displaying the total amount of price of the merchandise of the sales target or the like, in the merchandise sales data processing according to one transaction.”)
the second display device is configured to display the information based on the received display data; and (see at least Figure 6 and ¶¶ 0069, 0074-0075, 0089, and 0092-0093 “The communication control unit 2008 communicates with the attendant terminal 3, by controlling the communication interface 223…and operation information indicating operation content for the remote operation.”; “The first communication control unit 3001 communicates with the self-POS terminal 2…based on the individual state information transmitted from each of the self-POS terminal 2.”; “The second communication control unit 3006 communicates with the portable terminal 4,… the second communication control unit 3006 that is the second reception means receives the remote operation information from the portable terminal 4.”; “The communication control unit 4001 communicates with the attendant terminal 3,… The display control unit 4002 displays various screens by controlling the display unit 404. The display control unit 4002 that is a display control means displays a second management screen (not illustrated) on the display unit 307, based on the entire state information transmitted from the attendant terminal 3.”)
the second controller is configured to output the operation information to the sales data processing apparatus based on an input operation at the information terminal related to the displayed information. (see at least Figures 6-7 and ¶¶ 0060, 0070, and 0080 “The accounting processing unit 2002 performs the accounting processing of the merchandise of the sales target”; “The remote operation unit 2009 performs processing according to the remote operation information… In addition, the remote operation unit 2009 requests the cancellation of the notification according to the age verification to the self-monitoring unit 2006, on condition that the remote operation information indicates sales approval of alcohol or the like.”; “The notices display column G115 is a column for displaying the notices to be noted by the clerk, in the merchandise sales data processing according to one transaction. The display control unit 3002, for example, displays a minor sale prohibition screen G115a indicating that the customer purchases the merchandise which cannot be sold to minors such as alcohol or cigarettes on the notice display column G115. The total amount of price display column G116 is a column for displaying the total amount of price of the merchandise of the sales target or the like, in the merchandise sales data processing according to one transaction.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10, 14, 17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0132601 A1 to Susaki et al. (“Susaki”), in view of Official Notice.

In regards to claims 3, 10, and 17, Susaki discloses switching modes of control between the attendant terminal and portable terminal to carry out remote operations (see at least Figure 8), however does not appear to specifically disclose the following limitations:
further comprising: a mode switching unit configured to switch an operating mode of the settlement processing unit between a first mode permitting execution of the accounting processing based on the operation information received from the information terminal and a second mode permitting execution of the accounting processing based on operation of the input unit. 
However the Examiner takes Official Notice that it is old and well known in the art to control accounting processing based on multiple inputs via a selection screen (input unit) or via remote administrative control inputs (information terminal), therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Susaki the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 8, 14, and 20, Susaki does not appear to specifically disclose the following limitations:
wherein the display device displays information based on the generated display data only if the information terminal cannot display the information based on the generated display data.
However, the Examiner takes Official Notice that it is old and well known in the art to display information on one display screen and to display the information on a second display screen in the event of a failure with the first display.  For example, using multiple screens in a standard desktop configuration, and one screen malfunctions, the remaining screens will then display the information that was on the failed screen. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Susaki the teachings of Official Notice to provide for a means of display in case of failure, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0132601 A1 to Susaki et al. (“Susaki”), in view of United States Patent Application Publication No. 2020/0210865 A1 to Mitsuhashi (“Mitsuhashi”).


In regards to claims 4-5, 11-12, and 18,  Susaki does not appear to specifically disclose the following limitations:
further comprising: an operation-log storing unit configured to store an operation log of the information terminal in a storage device based on the operation information received from the information terminal. wherein the operation-log storing unit sequentially stores the operation log for each transaction performed at the information terminal. 
The Examiner provides Mitsuhashi to teach the following limitations:
further comprising: an operation-log storing unit configured to store an operation log of the information terminal in a storage device based on the operation information received from the information terminal. wherein the operation-log storing unit sequentially stores the operation log for each transaction performed at the information terminal. (Mitsuhashi teaches a system and method of storing and processing terminal operation logs sequentially in order to detect failure of an device.  see at least Abstract, Figures 4-5, and ¶¶ 0002 and 0023)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Susaki the teachings of Mitsuhashi in order to provide for failure detection, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0132601 A1 to Susaki et al. (“Susaki”), in view of JP 2019101501 A to Seiko (“Saito”).

In regards to claims 7, 13, and 19, Susaki does not appear to specifically disclose the following limitations:
wherein the generating units generates the display data if the operation information includes a request for the accounting processing.
The Examiner provides Saito to teach the following limitations:
wherein the generating units generates the display data if the operation information includes a request for the accounting processing. (Saito teaches a system and method of performing settlement processing on various devices available, and further generating display data based on a request to perform accounting processing.  see at least Abstract, ¶¶ 0044, 0122)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Susaki the teachings of Mitsuhashi in order to provide for displaying accounting processing information where it is needed, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

In regards to claim 15, Susaki does not appear to specifically disclose the following limitations:
wherein the information terminal functions as an input device of the sales data processing apparatus.
The Examiner provides Saito to teach the following limitations:
wherein the information terminal functions as an input device of the sales data processing apparatus. . (Saito teaches a system and method of performing settlement processing on various devices available, and further generating display data based on a request to perform accounting processing.  see at least Abstract, ¶¶ 0044, 0122)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Susaki the teachings of Mitsuhashi in order to provide for displaying accounting processing information where it is needed, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/          Examiner, Art Unit 3627                                                                                                                                                                                              
/A. Hunter Wilder/          Primary Examiner, Art Unit 3627